IN THE SUPREME COURT OF THE STATE OF DELAWARE

SENTINEL TECHNOLOGIES, INC., a
Delaware corporation, TIDEL, INC., a
Delaware corporation, and TIDEL
ENGINEERING, LP, a Texas limited
partnership,

No. 640, 2015

Defendants/

Counterclaim Plaintiffs Below-
Appellants,

v. Court Below—Court of Chancery

of the State of Delaware,

REVOLUTION RETAIL SYSTEMS, LLC, CA. No. 10605

a Delaware limited liability company, as
successor to New Tidel Revolution, LLC,

Plaintiff/
Counterclaim Defendant Below-
Appellee.

mmmmmmwwmmmmmmmmmamm

Submitted: December 16, 2015
Decided: December 22, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R
This 22“[1 day of December 2015, upon consideration of the notice to show
cause and the response and reply thereto, as well as the appellants’ motion to expedite
and the response and reply thereto, it appears to the Court that:
(1) On November 25, 2015, the defendants below, Sentinel Technologies,

Inc., Tidel, Inc., and Tidel Engineering LP (collectively, “the Defendants”), ﬁled this

appeal from the Court of Chancery’s post-trial judgment dated October 30, 2015 (“the
Post-Trial Judgmen ”). Among other things, the Post-Trial Judgment entered judgment
on the parties’ claims and counterclaims and directed the parties to submit their
respective requests for attorneys fees within ﬁfteen days of the Post-Trial Judgment.

(2) On November 30, 2015, the Clerk of this Court issued a notice to the
Defendants to show cause why this appeal should not be dismissed for their failure to
comply with Supreme Court Rule 42 when appealing an apparent interlocutory order.

(3) The Defendants ﬁled their response to the notice to show cause on
December 10, 2015. They assert that the Post-Trial Judgment directed the entry of a
ﬁnal judgment on all of the parties’ claims and counterclaims, other than attorneys
fees, and the Post-Trial Judgment is “of a type traditionally entered under Court of
Chancery Rule 54(b).” The Defendants acknowledge, however, that the Post-Trial
Judgment was not expressly entered under Rule 54(b) and that their motion requesting
the entry of judgment under Rule 54(b) is still pending in the Court of Chancery. The
appellee ﬁled a reply supporting dismissal of this appeal as interlocutory.

(4) Upon consideration of the parties’ respective positions, we conclude that
this appeal is interlocutory. This Court consistently has held that that ajudgment on
the merits is not ﬁnal until an outstanding related application for an award of attorneys

fees has been decided.l The ruling ﬁ'om which the appeal is taken is interlocutory in

' Lipson v. Lipson, 799 A.2d 345, 348 (Del. 2001).

2

nature because it did not ﬁnally determine and terminate the cause before the Court of
Chancery.2 Furthermore, the Defendants failed to comply with the requirements of
Supreme Court Rule 42 in seeking to appeal from an interlocutory order. This Court
will not presume the entry of a partial ﬁnal judgment under Rule 54(b), which requires
the “express direction for the entry of judgment.”3

NOW, THEREFORE, IT IS ORDERED that this appeal is hereby DISMISSED.
The Defendants’ ﬁling fee paid in conjunction with this appeal shall be transferred to
any later appeal from a ﬁnal judgment entered by the Court of Chancery in this matter.

The motion to expedite is MOOT.

BY THE COURT:

 

2 See J]. Kislak Mortg. Corp. ofDel. v. William Matthews, Builder, Inc, 303 A.2d 648, 650 (Del.
1973)

3 Del. Ct. Ch. R. 54(b) (2015).